COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Elizabeth Helbing v. Oliver Alan Hunt and Jon William Deaver

Appellate case number:    01-11-00590-CV

Trial court case number: 0931060A

Trial court:              281st District Court of Harris County

Date motion filed:        January 23, 2013

Party filing motion:      Appellees

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Terry Jennings
                        Acting Individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.


Date: March 19, 2013